[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 312 
IN BANC.
AFFIRMED.
Plaintiff, the owner and operator of a hopyard in Polk County, Oregon, instituted this suit to restrain the defendants, as district attorney and sheriff of said county, from enforcing by threatened prosecutions of plaintiff the penal provisions of Section 8158, Or. L., as amended by Chapter 118, Laws of 1925. He bases his right to maintain the suit upon the alleged ground that the statute is unconstitutional and that its enforcement would injuriously affect, in respect to the matters alleged, the operation of plaintiff's business. As amended, this statute reads as follows: *Page 313 
"Sec. 8158. The owner, lessee, manager or person in charge of any hopyard, where hops are being picked, shall cause said hops to be weighed in order to ascertain the quantity of hops picked. It shall be unlawful for any owner, lessee, manager or person in charge of any hopyard, where hops are being picked, to use or employ any other or different method or manner in ascertaining the quantity of hops picked. The owner, lessee, manager or person in charge of any hopyard, where hops are being picked, shall be permitted to deduct as tare not more than three pounds to cover the weight of the sack.
"Section 2. Any person or persons who violate any of the provisions of this act shall be deemed guilty of a misdemeanor and, on conviction thereof, shall be punished by a fine of not less than five dollars ($5) nor more than fifty dollars ($50), or imprisonment in the county jail for not less than five nor more than thirty days, or by both such fine and imprisonment."
This case is here upon an appeal from a decree which sustained a demurrer to the complaint and dismissed the suit. The demurrer was sustained upon the ground that the complaint did not state facts sufficient to constitute a cause of suit and that the court had no jurisdiction of the subject matter of the suit.
If the statute were unconstitutional as alleged in the complaint and if its enforcement would result in an invasion of plaintiff's rights of property, then it is obvious that plaintiff would have no adequate remedy at law for such invasion of his property rights and a court of equity would have jurisdiction to restrain the enforcement thereof under the maxim, ubi jus, ibiremedium, which principle, that where there is a right, there is a remedy, has been incorporated in the organic act of this state by the provision that "every man shall have remedy by due course of law *Page 314 
for injury done him in his person, property or reputation." Art. I, § 10, Const. But it is equally obvious that unless the enforcement of this statute, even though unconstitutional, would not amount to an invasion of plaintiff's civil or property rights, then plaintiff would have an adequate remedy at law for the injury done him by the enforcement thereof and that a court of equity would have no jurisdiction to restrain the enforcement of such void statute, for, equity deals only with civil and property rights, and, unless the act complained of amounts to an invasion of one or the other of these, a court of equity has no jurisdiction to restrain any act whether done in the enforcement of an invalid statute or otherwise. This principle is so elementary and so well understood that it needs no citation to support it.
The allegations of the complaint of the injuries that would result to plaintiff from the enforcement of the act are too voluminous to be here recited. It is only necessary to say that these allegations contain every conceivable injury that might result to plaintiff from the enforcement of the act. The complaint is drawn with great care and great skill, but it alleges nothing that would amount to an invasion of the property rights of plaintiff, and, for that reason, the complaint did not state a cause of suit. The injuries complained of were matters of expense such as would result from the enforcement of any criminal statute and present no situation requiring equitable intervention. The question of the constitutionality of the act could, if the act was unconstitutional, be successfully raised by the first person arrested under it.
Plaintiff contends that neither the title of the 1925 amendatory act nor that of the original act was sufficient to comply with the requirements of Article *Page 315 
IV, Section 20, or the organic act which provides that "every act shall embrace but one subject and matters properly connected therewith, which subject shall be expressed in the title." The title of the amendatory act is as follows:
"An Act to amend section 8158, Or. L., relating to the standard measure of hops, and providing a penalty for the violation thereof."
The title of the original act, in part, reads as follows:
"An Act relating to weights and measures * * providing a standard size hop measure for picking purposes; providing a penalty," etc.
It is sufficient for the title of an act to amend a particular section of the Code or other compilation of laws, to specify the section to be amended without in any way indicating the subject matter of the section, and, under such a title, any legislation is proper which could have been included in the original act: Ex parte Howe, 26 Or. 181 (37 P. 536); State
v. Banfield, 43 Or. 287 (72 P. 1093); Murphy v. Salem,49 Or. 54 (87 P. 532); Oregon Growers etc. Assn. v. Lentz,107 Or. 561, 579 (212 P. 811); State v. Hawks, 110 Or. 497, 508
(222 P. 1071).
The words contained in the title of the original act, "An Act relating to weights and measures," were sufficiently comprehensive to authorize the inclusion in the original act of the provisions of the statute now objected to, since these provisions were germane to the title of the original act. The fact that the language of the title "An act relating to weights and measures" is general in its terms is not, for that reason alone, objectionable. This title would have been sufficient if nothing else had been added to it. The other clause contained in the title of the original act "providing *Page 316 
a standard size hop measure for picking purposes" does not limit the legislation which could lawfully be enacted under it to a measurement by a standard size hop measure only. Notwithstanding this provision in the title, the title was sufficiently comprehensive to permit legislation prescribing, as is now provided for in the amended statute, that the quantity of hops picked shall, for the purpose of ascertaining the compensation to be paid therefor, be determined by weight only.
Plaintiff also contends that the statute deprives him of his liberty to contract in violation of the Fourteenth Amendment of the federal Constitution. The right to make a contract in relation to one's own business is a part of the liberty of the individual protected by the Fourteenth Amendment of the federal Constitution, and this includes the right to purchase or sell labor. The statute under consideration does not interfere with this freedom of contract, for it permits any hop-grower to employ labor upon any terms he pleases; but, if he sees fit to contract, that the compensation for such labor shall be determined by the quantity picked, then the statute provides that the quantity shall be ascertained by its weight alone. The measure was reasonably designed to prevent possible fraud or imposition, and, unless objectionable upon other grounds, its enactment was a valid exercise of the police power: Taylor, Due Process of Law, § 269.
The act itself is not unconstitutional. The raising of hops is one of the important industries of the state and it is a matter of common knowledge that in the harvesting of the crop large numbers of employees are necessary, and that they are compensated for their labor not by the day but by the amount *Page 317 
or quantity individually harvested or picked. The method to be followed in determining the quantity for which individual compensation was to be made was therefore a matter of public concern and within the power of the state to regulate. Before the amendment, the statute required that payment should be made according to the cubic measurement of the amount of hops picked. By the amendment the method was changed to require compensation to be made according to the weight of the hops picked. It was within the power of the legislature to prescribe either method. Whether, in the choice of methods, the legislature acted wisely or otherwise is a matter of legislative discretion over which the courts of the state have neither control nor concern. The statute itself is not unreasonable or arbitrary, nor is it subject to any of the constitutional objections now urged by plaintiff.
For the reasons stated the demurrer was properly sustained and the decree must be and is affirmed.
AFFIRMED.